Title: From Benjamin Franklin to [Madame Brouttin Mollien de Sombres], [after 4 March 1784]
From: Franklin, Benjamin
To: Brouttin Mollien de Sombres, Marie-Françoise-Dominique



[after March 4, 1784]

That I am sorry I was not at home when she did me the honour of calling on me. That the Appointment of Consuls does not belong to me: but That whenever one is appointed for Dunkirk, I imagine it will be Mr Coffyn, who for seven Years past has constantly served the United States in taking Care of & relieving their poor Prisoners escaping from England & other very troublesome Services without any Reward or Recompence whatever.
 
Notation: No name.—
